Exhibit 10.1

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 15, 2007, among MARKWEST HYDROCARBON,
INC., a Delaware corporation, as borrower (the “Borrower”), the undersigned
Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in its capacity as administrative agent,
the “Administrative Agent” and in its capacity as collateral agent, the
“Collateral Agent”), and the undersigned L/C Issuer and Lenders.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August 18, 2006 among Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Lenders parties thereto, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of February 16, 2007 (as amended, the “Credit Agreement”).  Unless otherwise
defined in this Amendment, capitalized terms used herein shall have the meanings
set forth in the Credit Agreement; all section and schedule references herein
are to sections and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this Amendment.

RECITALS

A.            The Borrower has requested that the Credit Agreement be amended to
make more explicit that upon the effectiveness of the First Amendment, the
Obligations included all present and future indebtedness, liabilities and
obligations owed to any Lender or any Affiliate of a Lender arising pursuant to
any Lender Hedging Agreement and the Collateral secured all such indebtedness,
liabilities and obligations.

B.            Subject to the terms and conditions of this Amendment, the
Administrative Agent and the other Lenders are willing to agree to such
amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.        Amendments. Effective as of the Second Amendment Effective
Date, the Credit Agreement is amended as follows:

1.1          Definitions. Section 1.01 of the Credit Agreement is amended as
follows:

(a)           Each of the following definitions is amended in its entirety to
read as follows:

“Collateral means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower, and its Subsidiaries (other
than the Excluded MLP Entities) in or upon which a Lien now or hereafter exists
in favor of the Secured Parties, or the Administrative Agent or Collateral Agent
on behalf of the Secured Parties, whether under this Agreement, the Collateral
Documents, or under any other document executed by any Borrower Affiliate (other
than the Excluded MLP Entities) and delivered to the Administrative Agent,
Collateral Agent or the Secured Parties.”

“Collateral Documents means (a) each guaranty, pledge agreement, security
agreement, mortgage, assignment, and all other security agreements, deeds of
trust, mortgages, chattel mortgages, assignments, pledges, guaranties, financing
statements,

                                                                                   


--------------------------------------------------------------------------------


continuation statements, extension agreements and other similar agreements or
instruments executed by the Borrower or any MarkWest Inc. Subsidiary for the
benefit of the Secured Parties now or hereafter delivered to the Secured
Parties, the Administrative Agent or the Collateral Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable Law) against the Borrower or any MarkWest Inc. Subsidiary,
as debtor, in favor of the Secured Parties, the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties, as secured party, to
secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents or the Lender Hedging Agreements, whenever made or delivered, and (b)
any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, restatements, and extensions of any of the
foregoing.”

“Security Agreements means, collectively, the security agreements, or similar
instruments, now or hereafter executed by any of the Loan Parties in favor of
the Administrative Agent or Collateral Agent for the benefit of the Secured
Parties, and all supplements, assignments, amendments, and restatements thereto
(or any agreement in substitution therefor), and “Security Agreement” means each
of such Security Agreements and if hereafter executed such Security Agreement
shall be on substantially the same terms as the Security Agreements previously
executed by the Loan Parties.”

 (b)          The definition of the term “Eligible Midstream Accounts
Receivable” is amended by deleting clause (xx) of such definition and
substituting therefor the following:

“(xx)        which is not subject to a first priority and perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties; or”

(c)           The following definition is inserted alphabetically into Section
1.01 of the Credit Agreement:

“Secured Parties means the Lenders party to this Agreement and the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement.  The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with the Borrower or any of the MarkWest
Inc. Subsidiaries; provided that such former Lender or Affiliate was a Lender or
an Affiliate of a Lender at the time it entered into such Swap Contract.”

(d)           Section 2.04(b)(vii) of the Credit Agreement is amended in its
entirety to read as follows:

“(vii)       The Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a lien on, and security interest in and to, the
Proceeds Account and all monies, cash, checks, drafts, certificates of deposit,
instruments, investment property, and other items received by Administrative
Agent for deposit therein and held therein, as security for the Obligations. The
rights granted by this Section 2.04(b)(vii) shall be in addition to the rights
of the Administrative Agent under any statutory banker’s Lien or the common law
right of setoff.”

(e)           Section 2.11(d) of the Credit Agreement is amended in its entirety
to read as follows:

“(d)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully the Obligations, or if a Default or Event
of Default exists, any payment or prepayment shall be applied in the following
order: (i) to the

                                                                                   


--------------------------------------------------------------------------------


payment of enforcement expenses incurred by the Administrative Agent, including
Attorney Costs; (ii) to the ratable payment of all other fees, expenses, and
indemnities for which the Administrative Agent or Lenders have not been paid or
reimbursed in accordance with the Loan Documents (as used in this Section
2.11(d)(ii), a “ratable payment” for any Lender or the Administrative Agent
shall be, on any date of determination, that proportion which the portion of the
total fees, expenses, and indemnities owed to such Lender or the Administrative
Agent bears to the total aggregate fees and indemnities owed to all Lenders and
the Administrative Agent on such date of determination); (iii) to the ratable
payment of accrued and unpaid interest on the Outstanding Amount of Loans and
the Outstanding Amount of Obligations under Lender Hedging Agreements (it being
understood that for purposes of this clause (iii) the Outstanding Amount of
Obligations under Lender Hedging Agreements refers only to payments owing
pursuant to Section 2(a) of the 2002 Master Agreement  form promulgated by the
ISDA (or equivalent type payment obligation if some other form of Swap Contract
is in effect)(as used in this Section 2.11(d)(iii), “ratable payment” means, for
any Lender (or Affiliate of a Lender, in the case of Lender Hedging Agreements),
on any date of determination, that proportion which the accrued and unpaid
interest on the Outstanding Amount of Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Affiliate of
a Lender, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid interest on the Outstanding Amount of Loans and the Outstanding
Amount of Obligations under Lender Hedging Agreements owed to all Lenders (and
Affiliates, in the case of Lender Hedging Agreements)); (iv) to the ratable
payment of the Outstanding Amount of Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements (it being understood that for
purposes of this clause (iv) the Outstanding Amount of Obligations under Lender
Hedging Agreements refers to payments owing in connection with an Early
Termination Payment as defined in the 2002 Master Agreement form promulgated by
the ISDA (or equivalent type payment obligation if some other form of Swap
Contract is in effect)(as used in this Section 2.11(d)(iv), “ratable payment”
means for any Lender (or Affiliate of a Lender, in the case of Lender Hedging
Agreements), on any date of determination, that proportion which the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements owed to such Lender (or Affiliate of a Lender, in the case of Lender
Hedging Agreements) bears to the Outstanding Amount of Loans owed to all
Lenders)(and Affiliates, in the case of Lender Hedging Agreements)); (v) to Cash
Collateralize the Letters of Credit; and (vi) to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate.”

(f)            Section 2.15(a) of the Credit Agreement is amended by deleting
the first proviso at the end of the first sentence of Section 2.15(a) and
substituting the following therefor:

“provided that any NBB Credit Extension shall be used solely for the purpose of
enabling the Borrower to meet margin requirements under Swap Contracts with
counterparties which are not Lenders or Affiliates of Lenders;”

(g)           Section 2.17 of the Credit Agreement is deleted in its entirety
and the following is substituted therefor:

“2.17      Pari Passu Lien Securing Lender Hedging Agreements.  All Obligations
arising under the Loan Documents, including, without limitation, Obligations
under this Agreement and Obligations under any Lender Hedging Agreement (but not
Indebtedness of the Borrower or any MarkWest Inc. Subsidiary owing to any
non-Lender or non-Lender Affiliate which enters into a Swap Contract with the
Borrower or any of

                                                                                   


--------------------------------------------------------------------------------


the MarkWest Inc. Subsidiaries), shall be secured  pari passu by the
Collateral.  No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Lender Hedging Agreement.”

(h)           Section 6.12 of the Credit Agreement is amended by deleting clause
(C) at the end of such Section and substituting the following therefor:

“(C) the NBB Revolving Credit Facility solely to enable the Borrower to meet
margin requirements under Swap Contracts with counterparties which are not
Lenders or Affiliates of Lenders.”

(i)            Section 6.16(a) of the Credit Agreement is deleted in its
entirety and the following is substituted therefor:

“(a)         The Borrower shall and shall cause each of its Subsidiaries (other
than Excluded MLP Entities) to take such actions and to execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent or Collateral Agent on behalf of the Secured
Parties shall, at all times, have received currently effective duly executed
Loan Documents granting Liens and security interests in substantially all of the
assets of the Borrower and each of its Subsidiaries (other than Excluded MLP
Entities), including all capital stock, partnership, joint venture, membership
interests, or other equity interests.”

(j)            The first sentence of Section 6.16(c) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

“The Liens required by this Section 6.16 shall be first priority perfected Liens
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01 (other than Section 7.01(h)).”

(k)           Article IX of the Credit Agreement is amended by adding thereto a
new Section 9.12 to read in its entirety as follows:

“9.12      Hedging Arrangements.  To the extent any Affiliate of a Lender is a
party to a Swap Contract with the Borrower or any of the MarkWest Inc.
Subsidiaries and thereby becomes a beneficiary of the Liens pursuant to the
Security Agreements or any other Collateral Document, such Affiliate of a Lender
shall be deemed to appoint the Collateral Agent its nominee and agent to act for
and on behalf of such Affiliate in connection with the Security Agreements and
such Collateral Documents and to be bound by the terms of this Article IX,
Section 10.01(e) and the last sentence of Section 2.17.”

Paragraph 2.        Effective Date. This Amendment shall not become effective
until the date (such date, the “Second Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)           this Amendment, executed by the Borrower, the Guarantors, and each
other Lender and the L/C Issuer;

(b)           from the Borrower and the existing Guarantors, such certificates
of secretary, assistant secretary, manager, or general partner, as applicable,
as the Administrative Agent may require, certifying (i) resolutions of its board
of directors, managers or members (or their equivalent) authorizing the

                                                                                   


--------------------------------------------------------------------------------


execution and performance of this Amendment and the other Loan Documents which
such Person is executing in connection herewith, (ii) the incumbency and
signature of the officer executing such documents, and (iii) no change in such
Person’s organizational documents since August 18, 2006;

(c)           fees and expenses required to be paid pursuant to Paragraph 5 of
this Amendment, to the extent invoiced prior to the Second Amendment Effective
Date; and

(d)           such other assurances, certificates, documents and consents as the
Administrative Agent may require.

Paragraph 3.        Acknowledgment and Ratification. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
each of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.

Paragraph 4.        Representations. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors represents and warrants to the Administrative
Agent and the Lenders that as of the Second Amendment Effective Date and as of
the date of execution of this Amendment, (a) all representations and warranties
in the Loan Documents are true and correct in all material respects as though
made on the date hereof, except to the extent that any of them speak to a
different specific date, and (b) no Default or Event of Default exists.

Paragraph 5.        Expenses, Funding Losses.  The Borrower shall pay on demand
all reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements.

Paragraph 6.        Miscellaneous. This Amendment is a “Loan Document” referred
to in the Credit Agreement.  The provisions relating to Loan Documents in
Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions, (c) this Amendment must be construed, and its performance enforced,
under Texas law and applicable  federal law, (d) if any part of this Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.

Paragraph 7.        ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 8.        Parties. This Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the L/C Issuer, the
other Lenders, and their respective successors and assigns.

                                                                                   


--------------------------------------------------------------------------------


Paragraph 9.        Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Agreement.

The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Second Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages Follow.

                                                                                   


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MARKWEST HYDROCARBON, INC.,

 

 

 

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

 

 

Andrew L. Schroeder

 

 

 

 

Vice President, Treasurer and Assistant Secretary

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

MARKWEST ENERGY GP, L.L.C.,

 

 

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

 

 

Andrew L. Schroeder

 

 

 

 

Vice President and Assistant Treasurer

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ GAIL WATKIN

 

 

 

Name: 

Gail Watkin

 

 

 

Title:

Manager, Agency

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ JASON YORK

 

 

 

 

Jason York

 

 

 

 

Authorized Signatory

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK,

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/  CARMEN MALIZKA

 

 

 

 

Name:

Carmen Malizka

 

 

 

Title:

Vice President

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

US BANK NATIONAL ASSOCIATION,

 

 

 

as a Lender

 

 

 

 

 

 

 

 

By

/s/  JUSTIN M. ALEXANDER

 

 

 

Name:

Justin M. Alexander

 

 

 

 

Title:

Vice President

 

 

                                                                                   


--------------------------------------------------------------------------------


 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/  MONICA M. MORTON

 

 

 

Name:

Monica M. Morton

 

                                                                                   


--------------------------------------------------------------------------------